DETAILED ACTION
Status of Claims 
Claims 1-13 have been considered. It is hereby acknowledged that the following papers have been received and placed of record in the file:
Abstract 							-Receipt Date 01/27/2020
Application Data Sheet 						-Receipt Date 01/27/2020
Claims 								-Receipt Date 01/27/2020
Drawings-only black and white line drawings			-Receipt Date 01/27/2020
Specification							-Receipt Date 01/27/2020

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-11 are objected to because of the following informalities:  
Claims 1, 12 and 13- instances of “each instruction” should be “each instruction in the sequence”
Claim 1 line 10 and claims 12-13- “the value” should be “a value”
Claim 1 line 16 and claims 12-13- “the wire” should be “a wire”
Claim 1 line 20 and claims 12-13- “the effect” should be “an effect”
Claims 2-11- “An apparatus” should be “The apparatus” to refer to the apparatus introduced in claim 1
Claims 2, 3, 5, and 10- “the instructions” should be “the sequence of instructions”
Claim 2 line 2- “those fetched instructions” should be “the fetched instructions” 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 13 includes limitations that recite “means for” and are being interpreted under 35 U.S.C. 112(f) as follow:
“execution means” will be interpreted as execution circuitry according to page 4 line 32-page 5 line 1 of the Specification
“decoder means” will be interpreted as decoder circuitry according to page 5 lines 1-4 of the Specification
“scrambling means” will be interpreted as scrambling circuitry according to page 5 lines 25-29 of the Specification


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims1 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wikipedia “Central processing unit” in view of Chiu US 4,633,388.
Regarding claim 1, Wikipedia teaches:
1. An apparatus comprising: 
execution circuitry to perform data processing operations in response to a sequence of instructions from an instruction set (page 7 “Decode” and “Execute”: parts of the CPU including ALUs, i.e. execution circuitry, performs operations in response to instructions of the CPU’s ISA, see also page 6: the CPU executes a sequence of instructions); 
decoder circuitry to decode each instruction in the sequence in order to generate control signals for the execution circuitry to cause the execution circuitry to perform the data processing operations required by the sequence of instructions (pages 6-7: an instruction decoder, i.e. decoder circuitry, decodes each instruction in the sequence of instructions of a program, page 6 “Decoder”: the decoding converts the instruction into control signals that control the CPU execution circuitry to perform the operations required by the instructions, see also page 6 “Operation” and page 7 “Structure and implementation” ), each instruction comprising a plurality of instruction bits and the decoder circuitry being arranged to perform a decode operation on each instruction to determine from the value of each instruction bit, and knowledge of the instruction set, the control signals to be issued to the execution circuitry in response to that instruction (page 6 “Decode” : each instruction includes a group of bits as the opcode and the decode operation is performed based on the opcode, i.e. based on the value of each bit, and based on the CPU’s ISA, to generate the control signals); 
an input path to the decoder circuitry comprising a set of wires over which the instruction bits of each instruction are provided (page 6 “Decode”: a decoder circuit that receives input instruction bits would necessarily have wires over which the instruction bits are provided to the decoder circuit); and 
the decode operation is arranged when decoding a given instruction to correctly interpret each instruction bit of that given instruction, based on knowledge of the instruction set, in order to determine from the value of each instruction bit the control signals to be issued to the execution circuitry in response to that given instruction (page 6 “Decoder”: the decode operation interprets each bit of the opcode based on the CPU’s ISA to determine the control signals to issue to the execution circuitry in response to a given instruction).
Wikipedia does not teach: 
scrambling circuitry to perform a scrambling function on each instruction using a secret scrambling key, such that the wire within the set of wires over which any given instruction bit is provided to the decoder circuitry is dependent on the secret scrambling key; 
wherein the decode operation performed by the decoder circuitry is arranged to incorporate a descrambling function using the secret scrambling key to reverse the effect of the scrambling function, such that, independent of which wire any given instruction bit is provided on,
		However, Chiu teaches: 
scrambling circuitry to perform a scrambling function on each instruction using a secret scrambling key, such that the wire within the set of wires over which any given instruction bit is provided to the decoder circuitry is dependent on the secret scrambling key (col 4 lines 49-65 and col 5 lines 35-37: a hardware enciphering device is used to scramble the instruction codes using a key, see second key k used for the permutation, such that the bits of a scrambled instruction, and consequently the wires which provide the scrambled instruction, see input of Fig. 5, are dependent on the key); 
wherein a decode operation performed by the decoder circuitry is arranged to incorporate a descrambling function using the secret scrambling key to reverse the effect of the scrambling function, such that, independent of which wire any given instruction bit is provided on, to allow decoding a given instruction to correctly interpret each instruction bit of that given instruction (col 4 lines 26-28 and col 4 lines 60-67: the decoder uses the same second key k to unscramble the instruction codes such that each bit of the unscrambled instruction may be correctly interpreted during a later decoding of the instruction, since it is no longer scrambled, and independent of which wire any given instruction bit is provided on since any given instruction bit of the scrambled instruction may be provided on any wire in accordance with the scrambling key, i.e. the instruction bits are correctly unscrambled dependent on the key and not dependent the wires they are provided on since the key allows for any instruction bit to be provided on any wire)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Wikipedia to include a hardware enciphering device for encrypting instructions and to modify the decoder of Wikipedia to decrypt instructions as taught by Chiu. One of ordinary skill in the art would have been motivated to make this modification to protect program software against piracy (Chiu col 1 lines 48-51).


Regarding claim 11, Wikipedia in view of Chiu teaches:
11. An apparatus as claimed in Claim 1, wherein the scrambling function and the descrambling function are a bijective function (Chiu col 4 lines 60-64: the scrambled code and unscrambled code have a one-to-one correspondence, indicating that the scrambling function and the descrambling function are a bijective function). 

	Regarding claim 12, Chiu teaches:
12. A method of inhibiting instruction manipulation within an apparatus, comprising: 
employing execution circuitry to perform data processing operations in response to a sequence of instructions from an instruction set (page 7 “Decode” and “Execute”: parts of the CPU including ALUs, i.e. execution circuitry, performs operations in response to instructions of the CPU’s ISA, see also page 6: the CPU executes a sequence of instructions); 
employing decoder circuitry to decode each instruction in the sequence in order to generate control signals for the execution circuitry to cause the execution circuitry to perform the data processing operations required by the sequence of instructions (pages 6-7: an instruction decoder, i.e. decoder circuitry, decodes each instruction in the sequence of instructions of a program, page 6 “Decoder”: the decoding converts the instruction into control signals that control the CPU execution circuitry to perform the operations required by the instructions, see also page 6 “Operation” and page 7 “Structure and implementation” ), each instruction comprising a plurality of instruction bits and the decoder circuitry being arranged to perform a decode operation on each instruction to determine from the value of each instruction bit, and knowledge of the instruction set, the control signals to be issued to the execution circuitry in response to that instruction (page 6 “Decode” : each instruction includes a group of bits as the opcode and the decode operation is performed based on the opcode, i.e. based on the value of each bit, and based on the CPU’s ISA, to generate the control signals); 
providing an input path to the decoder circuitry comprising a set of wires over which the instruction bits of each instruction are provided (page 6 “Decode”: a decoder circuit that receives input instruction bits would necessarily have wires over which the instruction bits are provided to the decoder circuit); and 
the decode operation is arranged when decoding a given instruction to correctly interpret each instruction bit of that given instruction, based on knowledge of the instruction set, in order to determine from the value of each instruction bit the control signals to be issued to the execution circuitry in response to that given instruction (page 6 “Decoder”: the decode operation interprets each bit of the opcode based on the CPU’s ISA to determine the control signals to issue to the execution circuitry in response to a given instruction).
Wikipedia does not teach: 
performing a scrambling function on each instruction using a secret scrambling key, such that the wire within the set of wires over which any given instruction bit is provided to the decoder circuitry is dependent on the secret scrambling key; 
incorporating within the decode operation performed by the decoder circuitry a descrambling function using the secret scrambling key to reverse the effect of the scrambling function, such that, independent of which wire any given instruction bit is provided on,
		However, Chiu teaches: 
performing a scrambling function on each instruction using a secret scrambling key, such that the wire within the set of wires over which any given instruction bit is provided to the decoder circuitry is dependent on the secret scrambling key (col 4 lines 49-65 and col 5 lines 35-37: a hardware enciphering device is used to scramble the instruction codes using a key, see second key k used for the permutation, such that the bits of a scrambled instruction, and consequently the wires which provide the scrambled instruction, see input of Fig. 5, are dependent on the key); 
incorporating within a decode operation performed by the decoder circuitry a descrambling function using the secret scrambling key to reverse the effect of the scrambling function, such that, independent of which wire any given instruction bit is provided on, to allow decoding a given instruction to correctly interpret each instruction bit of that given instruction (col 4 lines 26-28 and col 4 lines 60-67: the decoder uses the same second key k to unscramble the instruction codes such that each bit of the unscrambled instruction may be correctly interpreted during a later decoding of the instruction, since it is no longer scrambled, and independent of which wire any given instruction bit is provided on since any given instruction bit of the scrambled instruction may be provided on any wire in accordance with the scrambling key, i.e. the instruction bits are correctly unscrambled dependent on the key and not dependent the wires they are provided on since the key allows for any instruction bit to be provided on any wire)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Wikipedia to include a hardware enciphering device for encrypting instructions and to modify the decoder of Wikipedia to decrypt instructions as taught by Chiu. One of ordinary skill in the art would have been motivated to make this modification to protect program software against piracy (Chiu col 1 lines 48-51).

	Regarding claim 13, Chiu teaches:
13. An apparatus comprising: 
execution means for performing data processing operations in response to a sequence of instructions from an instruction set (page 7 “Decode” and “Execute”: parts of the CPU including ALUs, i.e. execution circuitry, performs operations in response to instructions of the CPU’s ISA, see also page 6: the CPU executes a sequence of instructions); 
decoder means for decoding each instruction in the sequence in order to generate control signals for the execution means to cause the execution means to perform the data processing operations required by the sequence of instructions (pages 6-7: an instruction decoder, i.e. decoder circuitry, decodes each instruction in the sequence of instructions of a program, page 6 “Decoder”: the decoding converts the instruction into control signals that control the CPU execution circuitry to perform the operations required by the instructions, see also page 6 “Operation” and page 7 “Structure and implementation” ), each instruction comprising a plurality of instruction bits and the decoder means for performing a decode operation on each instruction to determine from the value of each instruction bit, and knowledge of the instruction set, the control signals to be issued to the execution means in response to that instruction (page 6 “Decode” : each instruction includes a group of bits as the opcode and the decode operation is performed based on the opcode, i.e. based on the value of each bit, and based on the CPU’s ISA, to generate the control signals); 
an input path to the decoder means comprising a set of wires over which the instruction bits of each instruction are provided (page 6 “Decode”: a decoder circuit that receives input instruction bits would necessarily have wires over which the instruction bits are provided to the decoder circuit); and 
the decode operation is arranged when decoding a given instruction to correctly interpret each instruction bit of that given instruction, based on knowledge of the instruction set, in order to determine from the value of each instruction bit the control signals to be issued to the execution means in response to that given instruction (page 6 “Decoder”: the decode operation interprets each bit of the opcode based on the CPU’s ISA to determine the control signals to issue to the execution circuitry in response to a given instruction).
Wikipedia does not teach: 
scrambling means for performing a scrambling function on each instruction using a secret scrambling key, such that the wire within the set of wires over which any given instruction bit is provided to the decoder means is dependent on the secret scrambling key; 
wherein the decode operation performed by the decoder means is arranged to incorporate a descrambling function using the secret scrambling key to reverse the effect of the scrambling function, such that, independent of which wire any given instruction bit is provided on,
		However, Chiu teaches: 
scrambling means for performing a scrambling function on each instruction using a secret scrambling key, such that the wire within the set of wires over which any given instruction bit is provided to the decoder means is dependent on the secret scrambling key (col 4 lines 49-65 and col 5 lines 35-37: a hardware enciphering device is used to scramble the instruction codes using a key, see second key k used for the permutation, such that the bits of a scrambled instruction, and consequently the wires which provide the scrambled instruction, see input of Fig. 5, are dependent on the key); 
wherein the decode operation performed by the decoder means is arranged to incorporate a descrambling function using the secret scrambling key to reverse the effect of the scrambling function, such that, independent of which wire any given instruction bit is provided on, to allow decoding a given instruction to correctly interpret each instruction bit of that given instruction (col 4 lines 26-28 and col 4 lines 60-67: the decoder uses the same second key k to unscramble the instruction codes such that each bit of the unscrambled instruction may be correctly interpreted during a later decoding of the instruction, since it is no longer scrambled, and independent of which wire any given instruction bit is provided on since any given instruction bit of the scrambled instruction may be provided on any wire in accordance with the scrambling key, i.e. the instruction bits are correctly unscrambled dependent on the key and not dependent the wires they are provided on since the key allows for any instruction bit to be provided on any wire)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Wikipedia to include a hardware enciphering device for encrypting instructions and to modify the decoder of Wikipedia to decrypt instructions as taught by Chiu. One of ordinary skill in the art would have been motivated to make this modification to protect program software against piracy (Chiu col 1 lines 48-51).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wikipedia “Central processing unit” in view of Chiu US 4,633,388 and Schwendinger US 6,247,120.
Regarding claim 2, Wikipedia in view of Chiu teaches: 
2. An apparatus as claimed in Claim 1, further comprising: 
fetch circuitry to fetch the instructions from a memory device (Wikipedia pages 6-7 “Fetch”: the instructions are fetched from a program memory), 
	Wikipedia in view of Chiu does not teach:
the fetch circuitry having an instruction buffer to store the fetched instructions prior to provision of the fetched instructions over the input path to the decoder circuitry; 
wherein the scrambling circuitry is provided in association with the fetch circuitry to apply the scrambling function to the fetched instructions prior to those fetched instructions being stored in the instruction buffer.
However, the Background of Schwendinger teaches:
an instruction buffer to store the fetched instructions prior to provision of the fetched instructions over the input path to the decoder circuitry (col 1 lines 17-19: an instruction buffer stores instructions fetched from memory to a decoder);
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Wikipedia in view of Chiu to include an instruction buffer to store fetched instruction prior to providing the fetched instructions to the decoder as taught by Schwendinger. In this combination, the scrambling circuitry (hardware enciphering device) is provided in association with the fetch circuitry (circuitry which fetches instructions from the memory into the instruction buffer) to apply the scrambling function (the enciphering of the hardware enciphering device) to the fetched instructions prior to those fetched instructions being stored in the instruction buffer (the hardware enciphering device enciphers the instructions as they are fetched from memory before they are placed into the instruction buffer taught by Schwendinger so that the decoder of the combination may retrieve, decrypt, and decode instructions from the buffer). One of ordinary skill in the art would have been motivated to make this modification to allow the memory and decoder to produce/consume values independently which would reduce stalls in the pipeline, see also Schwendinger col 1 lines 25-34.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wikipedia “Central processing unit” in view of Chiu US 4,633,388 and Brandt US 2021/0203504.
	Regarding claim 6, Wikipedia in view of Chiu teaches:
6. An apparatus as claimed in Claim 1, 
	Wikipedia in view of Chiu does not explicitly teach:
wherein a value of the secret scrambling key is changed on occurrence of a determined event.
However, Brandt teaches encrypting a key to generate a handle and using the handle to encrypt/decrypt data ([0029]) where a value of handle is invalid on occurrence of a determined event ([0029] and [0032]: the handle cannot be used after a reboot).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wikipedia in view of Chiu to use its keys to generate handles and to use the handles for encrypting/decrypting data as taught by Brandt such that the instructions in the combination would be encrypted/decrypted based on a handle and the handle would be invalidated after a reboot of the processor such that a new handle would have to be generated and sent again with encrypted instructions to the processor after reboot. One of ordinary skill in the art would have been motivated to make this modification to further protect the keys from being obtained by an attacker (Brandt [0032])

Regarding claim 8, Wikipedia in view of Chiu and Brandt teaches:
8. An apparatus as claimed in Claim 6, wherein the determined event comprises a reset of the apparatus (Brandt [0029]: a reboot causes the handle to be invalid).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wikipedia “Central processing unit” in view of Chiu US 4,633,388, Brandt US 2021/0203504, and Cohen et al. US 2020/0320209 (hereinafter, Cohen).
Regarding claim 7, Wikipedia in view of Chiu and Brandt teaches:
7. An apparatus as claimed in Claim 6, 
	Wikipedia in view of Chiu and Brandt does not explicitly teach:
comprising an interface to sample, on occurrence of the determined event, the value of the secret scrambling key as provided by a scrambling key generator.
	However, Cohen teaches: 
	to sample a value of a key as provided by a scrambling key generator ([0038]: a pseudo random generator is used to generate a unique key which is used to encode binary code, see also [0041]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Wikipedia in view of Chiu and Brandt to include a pseudo random generator for generating keys used for encoding instructions as taught by Cohen such that the combination will have an interface to sample the key generated by the random generator on occurrence of a reboot to provide a new key/handle for encrypting/decrypting instructions. One of ordinary skill in the art would have been motivated to make this modification because generating keys using random numbers is a known technique on the known device of a computer processor for generating a random key and would yield the predictable result of simplifying key generation, since reading a random number generator may be done in one step and is simpler than performing multiple steps to generate a key, as well as strengthening encryption provided by the key, since a randomly generated key would be harder for an attacker to guess. 
	
Allowable Subject Matter
	Claims 3-5 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The known prior art of record, taken alone or in combination, was not found to teach, in combination with other limitations in the claims, decryption circuitry to decrypt instructions prior to providing those instructions to the decoder circuitry, where the decoder circuitry performs a descrambling function to reverse the effect of a scrambling function performed by scrambling circuitry, where the scrambling circuitry that performs the scrambling function on each instruction is incorporated within the decryption circuitry, where the instructions are encrypted in memory and the scrambling function is applied to fetched instructions prior to the fetched instructions being stored in the instruction buffer, as required by claim 3. 
Chiu US 4,633,388 was found to be the closest prior art of record for these limitations. While Chiu teaches a decoder to decode instructions fetched from memory and placed in an instruction queue, and the instructions being scrambled when fetched from memory (Chiu col 3 lines 45-47, col 4 lines 8-10 and col 4 lines 23-26), Chiu does not teach decrypting the instructions prior to providing those instructions to the decoder circuitry and scrambling the instructions prior to the instructions being stored in the instruction buffer as required by claim 3.
Claims 4-5 are objected to as being allowable based on their dependence from claim 3 which contains allowable subject matter. 
Further, the known prior art of record, taken alone or in combination, was not found to teach, in combination with other limitations in the claims, changing a value of the secret scrambling key on occurrence of an indication that the decoder circuitry is in an idle state where no active instructions are in the process of being decoded, as described in claim 9.
Berengoltz US 2012/0137140 was found to be the closest prior art of record for this limitation. While Berengoltz teaches generating a new master key in response to detecting inactivity ([0019-[0020] and [0036]), Berengoltz is concerned with reducing the security risk of an authenticated user having the decryption key not being in the vicinity of the computing device ([0002]). As such, Berengoltz does not teach and/or suggest generating a new key in response to the decoder being in an idle state whether no active instructions are being decoded.
Further, the known prior art of record, taken alone or in combination, was not found to teach, in combination with other limitations in the claims, changing a value of the secret scrambling key on occurrence of an indication that the instruction buffer is empty, as described in claim 10.
McIntosh US 7493,483 was found to be the closest prior art of record for this limitation. While McIntosh teaches changing the instruction encoding each time the system is rebooted, or based on other events (col 7 lines 39-47), McIntosh does not teach an instruction buffer or changing the instruction encoding when an instruction buffer is empty. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as follows:
“Countering Code-Injection Attacks With Instruction-Set Randomization” teaches randomizing an instruction set by applying a reversible transformation between the processor and main memory (page 273 section 2)
US 2007/0074046 teaches an encryption engine for encrypting opcodes which are then delivered and decrypted inside a CPU (Abstract and Fig. 3)
US 2016/0104010 teaches fetching an encrypted program from cache and decrypting the program into plaintext instructions within the fetch unit of the instruction pipeline (Abstract and Fig. 1)
US 2004/0015710 teaches encoding a program based on a language identifier and source code, decoding the encrypted source code, and inputting the results to an interpreter (Abstract)
US 9,177,111 teaches decrypting instructions that require decryption by a decryption module (Abstract and Fig. 9)
US 2008/0126766 teaches a processing system with random instruction encoding and randomized execution (Abstract)
US 4,278,837 teaches an enciphered program that is deciphered by a crypto-microprocessor, including an enciphered program stored in RAM, an encipher/decipher circuit, an instruction queue, and a decoding circuit (Abstract and Fig. 2)
US 4,168,396 teaches a microprocessor that deciphers and executes enciphered programs one instruction at a time through a combination of substitutions, transpositions, and XORS which combine the address of the instruction with the instruction (Abstract)
US 4,306,289 teaches a logic array that scrambles the bits of each instruction code (Abstract)
US 2007/0220601 teaches a translation unit in the cache which transforms instruction codes to and from an instruction set by permuting the instruction bits based on a key (Abstract and Fig. 3)
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476. The examiner can normally be reached Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KASIM ALLI/Examiner, Art Unit 2183                                                                                                                                                                                                        /JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182